Citation Nr: 1505997	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-43 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to April 1964, April 1964 to January 1970, and from September 1970 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board notes that the Veteran also effectively withdrew his request for a Board hearing.


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative on behalf of the Veteran that a withdrawal of the appeal was requested.  


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim of entitlement to an increased evaluation for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


ORDER

The appeal as to the issue of entitlement to an increased evaluation for diabetes mellitus is dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


